United States Court of Appeals
                      For the First Circuit

No. 13-1483

                         DAVID G. MAGRAW,

                      Petitioner, Appellant,

                                v.

                    GARY RODEN, SUPERINTENDENT,

                       Respondent, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor, IV, U.S. District Judge]



                              Before

                        Lynch, Chief Judge,
                    Souter,* Associate Justice,
                     and Selya, Circuit Judge.



     Jeffrey M. Brandt, with whom Robinson & Brandt, P.S.C. was on
brief, for appellant.
     Anne M. Thomas, Assistant Attorney General, Criminal Bureau,
with whom Martha Coakley, Attorney General, was on brief, for
appellee.


                         February 14, 2014




     *
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
            SELYA, Circuit Judge.        This is a habeas proceeding

brought by a state prisoner against a Massachusetts correctional

official in an effort to secure relief from a conviction and life

sentence for second-degree murder.          In pursuit of that habeas

relief, he advances three discrete claims of constitutional error.

After thoughtful consideration, the district court rejected these

claims.    So do we.

I.   BACKGROUND

            Because the petitioner's asseverational array includes a

challenge to the sufficiency of the evidence, we rehearse the

background facts in the light most flattering to the jury's

verdict.    See Foxworth v. St. Amand, 570 F.3d 414, 420 (1st Cir.

2009).    In the summer of 1990, David and Nancy Magraw were in the

throes of a nasty divorce. The warring spouses and their attorneys

arranged to meet at 2:00 p.m. on July 23, but Nancy Magraw never

arrived.      After    unsuccessfully    attempting   to   ascertain   her

whereabouts, the attorneys and her husband (the petitioner here)

were advised of her death.      They immediately went to her home in

Walpole, Massachusetts and found her badly bruised body on the

living room floor.     The police were already at the scene.

            An autopsy determined the cause of death to be mechanical

asphyxiation due to compression of the neck (and perhaps the mouth

and nose).    Following further investigation, a state grand jury

indicted the petitioner for the slaying.       The petitioner's initial


                                   -2-
trial resulted in his conviction for first-degree murder, but that

conviction was set aside on appeal.           See Commonwealth v. Magraw,

690 N.E.2d 400, 401 (Mass. 1998).

          At his second trial, the petitioner argued, inter alia,

that the victim had died from natural causes and that, in all

events, he was not her killer. The jury rejected these contentions

and found the petitioner guilty of second-degree murder.

          The     petitioner       appealed     unsuccessfully     to      the

Massachusetts Appeals Court (MAC).            See Commonwealth v. Magraw

(Magraw II), No. 99-P-1937, 2003 WL 21955875, at *1 (Mass. App. Ct.

Aug. 15, 2003).    The Massachusetts Supreme Judicial Court denied

his application for leave to seek further appellate review.                See

Commonwealth v. Magraw, 799 N.E.2d 593 (Mass. 2003) (table).               The

petitioner then repaired to the federal district court, seeking a

writ of habeas corpus.      See 28 U.S.C. § 2254.      The district court

proved inhospitable to the petitioner's importunings, see Magraw v.

Roden (Magraw III), No. 09-11534, 2013 WL 1213056, at *6 (D. Mass.

Mar. 22, 2013), but issued a certificate of appealability as to

three claims, see 28 U.S.C. § 2253(c).

          After   limning    the    framework    for   habeas    relief,   we

consider the petitioner's claims of error sequentially.




                                     -3-
II.    THE HABEAS FRAMEWORK

            When (as in this case) the district court has not

undertaken independent factfinding, its decision to grant or deny

habeas relief engenders de novo review.      See Pike v. Guarino, 492
F.3d 61, 68 (1st Cir. 2007).     The beacon by which a federal habeas

court must steer is the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA), Pub. L. No. 104-132, § 104, 110 Stat. 1214,

1218-1219, codified at 28 U.S.C. § 2254. Where, as here, the state

court has adjudicated a petitioner's federal claims on the merits,

the federal court may issue the writ if the state-court proceedings

"resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States."       28 U.S.C.

§ 2254(d)(1). Under the AEDPA's unreasonable application standard,

a "state court's decision is not vulnerable unless it evinces some

increment   of   incorrectness   beyond   mere   error."   Leftwich   v.

Maloney, 532 F.3d 20, 23 (1st Cir. 2008); accord McCambridge v.

Hall, 303 F.3d 24, 36 (1st Cir. 2002) (en banc).

III.   SUFFICIENCY OF THE EVIDENCE

            The petitioner's first claim of error posits that the

evidence adduced at his trial was insufficient to support his

conviction for second-degree murder.        In his view, the evidence

failed to establish either that the victim was murdered or that, if

a murder occurred, he was the perpetrator.


                                  -4-
          The constitutional standard for evidentiary sufficiency

is familiar.   Under clearly established Supreme Court precedent, a

conviction must be sustained if, "after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a

reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319 (1979).

Although this standard exhibits great respect for the jury's

verdict, an inquiring court must nonetheless avoid "evidentiary

interpretations and illations that are unreasonable, insupportable,

or overly speculative." United States v. Spinney, 65 F.3d 231, 234

(1st Cir. 1995).    For present purposes, the question reduces to

whether the MAC unreasonably applied the Jackson standard in

determining that the evidence was sufficient to allow a rational

jury to conclude both that the victim was murdered and that the

petitioner was her killer.

                        A.   Cause of Death.

          We need not linger long over the sufficiency of the

evidence anent the cause of death.     The Commonwealth introduced

considerable evidence that the victim was strangled. This evidence

included the testimony of two medical examiners, one of whom was

the physician who had performed the autopsy.

          The autopsy findings bolstered this opinion testimony.

The autopsy showed petechial hemorrhages on the victim's face,

lungs, heart, and inner eyelids.   The physician who performed the


                                 -5-
autopsy explained that these findings were consistent with rupture

upon asphyxiation.      Similarly, the autopsy revealed hemorrhage

around the thyroid cartilage and other tissues in the victim's

neck.   Her inner lips were cut, and her tongue had bite marks.   The

medical witnesses attested that this pattern of injuries was

consistent with strangulation.

           This is not to say that the cause-of-death evidence was

completely one-sided.     The petitioner proffered a medical expert

who opined that the victim died of natural causes.     This witness

expressed skepticism about the Commonwealth's theory because the

victim's corpse lacked some common indicia of manual strangulation,

such as bruising in certain neck tissues, suspicious marks on the

outside of the neck, and fractured hyoid and cricoid bones.       This

witness also tried to explain away the petechiae and larynx

hemorrhages.    The capstone of this testimony was the witness's

determination that the victim had suffered from chronic and acute

inflammation of the heart, which he concluded was the probable

cause of her death.

           Citing this conflicting evidence, the petitioner reminds

us that when "the evidence viewed in the light most favorable to

the verdict gives equal or nearly equal circumstantial support to

a theory of guilt and a theory of innocence of the crime charged,

this court must reverse the conviction." O'Laughlin v. O'Brien, 568
F.3d 287, 301 (1st Cir. 2009) (quoting United States v. Flores-


                                 -6-
Rivera, 56 F.3d 319, 323 (1st Cir. 1995)).      He argues that the

evidence as to cause of death in this case is in equipoise and,

thus, that the MAC unreasonably applied the Jackson standard in

allowing the conviction to stand.

            This argument is wide of the mark. It fails to recognize

that this equal-evidence rule takes hold only after we have drawn

all reasonable inferences in favor of the verdict.         See, e.g.,

Morgan v. Dickhaut, 677 F.3d 39, 53-54 (1st Cir.), cert. denied,

133 S. Ct. 449 (2012).      In this case, the jury had to choose

between the conflicting views of each side's expert witnesses, and

its verdict indicates that it chose to believe the Commonwealth's

experts.     Once that choice is factored into the equation, the

evidence cannot fairly be said to be in equipoise.

            Nor can we second-guess the MAC's decision to accept the

jury's choice.   See Magraw II, 2003 WL 21955875, at *2.    Resolving

conflicts in the evidence is customary fare for jurors and there is

nothing unreasonable about what the jurors did here.         This is

particularly true because the record makes manifest that the

Commonwealth's experts responded directly to the petitioner's

theory.    One acknowledged that the victim's heart showed signs of

inflammation, but explained that such inflammation is not typically

fatal.     The other stated flatly that the victim's pre-existing

cardiac condition "had nothing to do with the cause of death."




                                 -7-
              That ends this aspect of the matter.                   Viewing the

evidence in the light most favorable to the verdict, it is readily

evident that the jury chose to credit the Commonwealth's amply

supported cause-of-death hypothesis.           Because that choice was well

within the jury's province, the MAC reasonably applied the Jackson

standard in deeming the evidence sufficient to support a finding

that the victim met her death through strangulation.                 See Cavazos

v.   Smith,    132   S.   Ct.   2,   6-7   (2011)   (per   curiam)    (summarily

reversing grant of habeas relief and upholding jury's choice

between competing cause-of-death theories).

                     B.   Identity of the Perpetrator.

              The petitioner likewise brands the evidence insufficient

to show that he killed his wife.             In support, he notes that the

case against him was entirely circumstantial; that no hard evidence

linked him to his wife's demise; and that the prosecution put the

time of death at sometime between 11:19 a.m. and 1:19 p.m., whereas

the evidence indicated that he had left his wife's home no later

than 10:15 a.m. that day.1




      1
       The petitioner incorporates in this argument an assertion
that testimony from his wife's attorney about statements that the
petitioner allegedly made, introduced to show consciousness of
guilt, was so evidently false that it should be disregarded. We
need not explore this assertion: the record, even if stripped of
the challenged testimony, contains sufficient evidence to sustain
a finding that the petitioner committed the murder.

                                       -8-
             With this view of the record in mind, the petitioner

invokes our decision in O'Laughlin.            There, we granted habeas

relief   after   deeming    circumstantial     evidence     insufficient   to

support the conviction.       See 568 F.3d at 308.

             The principal problem with this argument is that, under

Jackson, direct evidence is not necessary to sustain a conviction.

See, e.g., United States v. O'Brien, 14 F.3d 703, 706-07 (1st Cir.

1994).    This    principle    is   even    more   firmly   established    in

connection     with   the     deferential     approach      to   state-court

decisionmaking that federal habeas review demands.               See, e.g.,

Morgan, 677 F.3d at 54; Leftwich, 532 F.3d at 27-28; Hurtado v.

Tucker, 245 F.3d 7, 18-19 (1st Cir. 2001).

             What is more, not all circumstantial evidence cases are

created equal.    The evidence in this case, though circumstantial,

is far stronger than the evidence in O'Laughlin, especially with

respect to motive and opportunity.

             To begin, the petitioner has never questioned that he

possessed the physical ability to strangle his wife.             He also had

a powerful motive: the couple was embroiled in an acrimonious

divorce with hundreds of thousands of dollars on the line.                 No

items were missing from the victim's house (a fact that tended to

exclude robbery as a possible motive). In addition, the petitioner

had recently left a rifle on the victim's bed — an act easily

construed as threatening.


                                    -9-
            Furthermore, the petitioner had access to the victim's

home and there were no signs of forced entry.2             The jury could

plausibly have concluded that the petitioner was the last person to

have seen the victim alive.      Witnesses testified that, by his own

account, he was with her in her home from roughly 9:00 a.m. to

10:15 a.m. on the morning of the murder.            Although this does not

line up perfectly with the time of death estimated by the medical

examiner, estimates are merely estimates; and the jury had room to

conclude either that the slaying occurred earlier or that the

petitioner left later than he claimed.3         Here, moreover, a jury

reasonably could have rejected both the petitioner's claim that his

wife had been unharmed when he left her home and his related claim

that she had died from natural causes. This is significant because

"if the jury disbelieves a defendant's story, it may legitimately

presume that the fabrication was an indicium of his guilt."

Leftwich, 532 F.3d   at   26.      Virtually    by   definition,   any

circumstantial evidence case requires some level of conjecture.

"But a conjecture consistent with the evidence becomes less and

less a conjecture, and moves gradually toward proof, as alternative


     2
        Unlike O'Laughlin, in which "several others on the
maintenance staff possessed a master key" in addition to the
petitioner, 568 F.3d at 302, here, there is no indication that
access to the victim's home was widely shared.
     3
       To be sure, the petitioner proffered an alibi witness, but
the witness (a tenant at one of the petitioner's properties) could
not remember the exact time that the petitioner arrived at the
tenant's apartment.

                                     -10-
innocent explanations are discarded or made less likely."             Stewart

v. Coalter, 48 F.3d 610, 615-16 (1st Cir. 1995).             So it is here.

           The short of it is that the Commonwealth presented

evidence adequate to show that the victim was murdered; that the

petitioner had both the means and the motive to commit the murder;

that he had threatened the victim in the past; that he had been

with the victim in close proximity to the time of her death; and

that his explanation of the events was open to question.                   In

conducting its review of a state-court conviction for evidentiary

sufficiency, a habeas court may not freely reweigh competing

inferences but must accept those reasonable inferences that are

most compatible with the jury's verdict. See, e.g., Tash v. Roden,

626 F.3d 15, 20 (1st Cir. 2010).             Adhering to this principle, we

conclude that the MAC did not unreasonably apply the Jackson

standard   in   rejecting      the   petitioner's    claim   of    evidentiary

insufficiency.

IV.   SPOLIATION

           At    some   time    after    the    autopsy,   the    Commonwealth

discarded the victim's larynx.          The petitioner now claims that the

loss of this potential source of evidence violated his due process

rights.    The MAC rejected this claim.             See Magraw II, 2003 WL
21955875, at *1-2.      So did the district court.           See Magraw III,

2013 WL 1213056, at *4-5.




                                      -11-
              The record indicates that the larynx was examined both at

the autopsy and at a subsequent meeting involving three state

medical examiners.          However, the Commonwealth failed to preserve

the larynx, and it was not to be found when (in 1994) the defense

team asked to examine it in preparation for the petitioner's first

trial.

              It is common ground that, upon request, a criminal

defendant has a due process right to review all evidence in the

government's        possession    that      is   material      to   his    guilt    or

punishment.      See Brady v. Maryland, 373 U.S. 83, 87 (1963).                     But

this right would be empty if the government could trump it by the

simple expedient of destroying evidence harmful to its theory of

the   case.      A   pair    of   Supreme    Court    decisions        speak   to   the

dimensions     of    a   defendant's      rights     when    requested     evidence,

formerly in the government's possession, is lost, destroyed, or

otherwise unavailable.

              The first of these bookend decisions is California v.

Trombetta, 467 U.S. 479 (1984).             Under Trombetta, a state violates

due process when it fails to preserve irreplaceable evidence

possessing      exculpatory       value     that     is     apparent     before     its

destruction.        See id. 488-89.       This precept holds true regardless

of why the evidence was destroyed.                 See id.; United States v.

Laurent, 607 F.3d 895, 900 (1st Cir. 2010).




                                         -12-
             The other bookend decision is Arizona v. Youngblood, 488
U.S. 51 (1988).     Under Youngblood, a different rule obtains when

the evidence is merely potentially useful to the defense (that is,

when   its    exculpatory   value    was    not    apparent   before   its

destruction).     See id. at 57-58.        In that event, the defendant

cannot prevail on his due process claim unless he establishes that

the state acted in bad faith.       See id.

             Fairly read, Trombetta and Youngblood frame a dichotomy

between evidence that is apparently exculpatory and evidence that

is no more than potentially useful.         See Illinois v. Fisher, 540
U.S. 544, 547-48 (2004) (per curiam); Olszewski v. Spencer, 466
F.3d 47, 56-57 (1st Cir. 2006).            Because the record contains

nothing to suggest that the Commonwealth acted in bad faith, the

petitioner's claim of error necessarily turns on which branch of

the dichotomy applies here.

             We conclude that Youngblood is controlling.       There, the

Court considered the import of spoiled semen samples in a rape case

in which the rapist's identity had been the primary issue at trial.

See 488 U.S. at 53-54. The defendant argued that these samples, if

properly preserved or tested earlier, might well have served to

exonerate him.    See id. at 54.    But the Court was chary of imposing

upon police an "absolute duty to retain and to preserve all

material that might be of conceivable evidentiary significance in

a particular prosecution."      Id. at 58.        Since the semen samples


                                    -13-
were no more than "potentially exculpatory evidence" and there was

no evidence that the authorities had acted in bad faith, the Court

ruled   that   the   defendant's   due    process    rights   had   not   been

infringed.     Id. at 57-58 (quoting Trombetta, 467 U.S. at 486).

             The parallel between Youngblood and the case at hand is

striking. The petitioner does not point to any frankly exculpatory

aspect of the larynx but, rather, argues merely that if his expert

had the opportunity to inspect the larynx, he might well have found

evidence that the victim was not strangled.          So viewed, the larynx

— like the semen samples in Youngblood — is evidence about which

"no more can be said than that it could have been subjected to

tests, the results of which might have exonerated the defendant."

Id. at 57.

             Despite the obvious similarity between this case and

Youngblood, the petitioner strives to convince us that logic

militates toward a conclusion that the larynx was exculpatory.              In

support, he notes that the Commonwealth's experts inspected the

larynx at some length and speculates that the Commonwealth surely

would have introduced the larynx into evidence if that examination

tended to establish that the victim was strangled.              Building on

this    speculation,   he   insists      that   if   the   larynx   was   not

inculpatory, then it must have been exculpatory.

             We do not agree.   Giving force to this line of reasoning

would topple the careful balance constructed by the Supreme Court's


                                   -14-
decisions in Trombetta and Youngblood.      It will often be the case

that evidence no longer available might have been inculpatory,

exculpatory, or simply inconclusive.       If the state's failure to

preserve such evidence could give rise to an inference that the

evidence was exculpatory, there would be little need for the

Trombetta-Youngblood dichotomy.

             We add that, if the inference suggested by the petitioner

were to prevail, the state would have little choice but to preserve

all evidence that might conceivably be useful to the defense. Such

a result would run directly contrary to the goal of the Youngblood

Court.   See 488 U.S. at 58.

             If more were needed — and we doubt that it is — the

petitioner's thesis that the larynx was most likely exculpatory is

not supported by the factual record.         A plethora of evidence

gleaned from the larynx was in fact tendered to the petitioner and

introduced into evidence at the trial.       This evidence fit neatly

with the Commonwealth's strangulation theory.        For example, the

medical examiner who performed the autopsy and found strangulation

to be the cause of death testified at length to findings stemming

from a layer-by-layer dissection of the victim's neck, including

identification     of   hemorrhages   throughout   the   entire   larynx

structure.      Similarly, a second medical examiner opined that

injuries around the victim's neck and larynx were indicative of

strangulation. She based this conclusion in part on photographs of


                                  -15-
the neck and larynx, which were available to the defense and

explained to the jury.     This evidentiary predicate undermines the

petitioner's ipse dixit that the preservation of the larynx would

likely have served to exonerate him.        On this record, then, it

would be folly to say that the MAC unreasonably applied Trombetta

and Youngblood when it declined to find a due process violation

based on the unavailability of the larynx itself.4     Cf. Youngblood,
488 U.S. at 58 (observing that courts ordinarily should abjure

"'the treacherous task of divining the import of materials whose

contents   are   unknown   and,   very   often,   disputed'"   (quoting

Trombetta, 467 U.S. at 486)).

V.   PROSECUTORIAL MISCONDUCT

           As a parting shot, the petitioner asserts that certain

statements made by the prosecutor were so outlandish as to sully

the fairness of the trial. These statements fall into two groups.

First, the petitioner identifies three instances in which the

prosecutor, while cross-examining the petitioner's medical expert,

made reference to the petitioner's prior trial.            Second, he

identifies two instances in which the prosecutor referred to the



      4
       Because the larynx evidence was not apparently exculpatory,
we need not address the ancillary question of whether that
unavailable evidence was irreplaceable. See Olszewski, 466 F.3d at
58 (describing irreplaceability requirement). We do note, however,
that the MAC concluded that "the absence of such evidence did not
preclude the defendant from presenting his theory of the case to
the jury," Magraw II, 2003 WL 21955875, at *2, and that this
conclusion bears the hallmarks of objective reasonableness.

                                  -16-
petitioner's placement of a rifle on his wife's bed.                As to both

groups, the petitioner avers that the prosecutor's references were

directly contrary to instructions previously given by the trial

justice.

            In habeas jurisdiction, our focus is "the narrow one of

due process, and not the broad exercise of supervisory power."

Donnelly v. DeChristoforo, 416 U.S. 637, 642 (1974) (internal

quotation mark omitted).           The clearly established law in this

area is exemplified by the Supreme Court's decision in Darden v.

Wainwright, 477 U.S. 168 (1986).        Under Darden, the constitutional

test is whether the prosecutor's alleged misconduct "'so infected

the trial with unfairness as to make the resulting conviction a

denial of due process.'" Id. at 181 (quoting Donnelly, 416 U.S. at

643).     This is a case-specific inquiry; "[t]here is no precise

federal    standard    governing      due    process   claims     based    on    a

prosecutor's remarks."       Dagley v. Russo, 540 F.3d 8, 15 n.3 (1st

Cir. 2008).

            The MAC disposed of this issue in a footnote: "The

defendant's remaining claims regarding prosecutorial misconduct

lack    merit   for   the   reasons    stated    at    pages    49-67     of    the

Commonwealth's brief, and they do not warrant further discussion by

us."    Magraw II, 2003 WL 21955875, at *1 n.1.                 The petitioner

succeeded in persuading the district court that the cursory nature

of this ruling paved the way for de novo review.               See Magraw III,


                                      -17-
2013 WL 1213056, at *5; see also Fortini v. Murphy, 257 F.3d 39, 47

(1st Cir. 2001) (calling for de novo review of claims not addressed

on merits by state court).

            We do not think that de novo review is appropriate.

Federal habeas courts must apply a rebuttable presumption that any

federal   claim    properly        brought    before      the    state   court   and

thereafter rejected was "adjudicated on the merits" for AEDPA

purposes.   See Johnson v. Williams, 133 S. Ct. 1088, 1096 (2013).

This is so even if the state-court opinion does not expressly

address the issue.        See id.      Such an approach strikes a careful

federalist balance and recognizes that a federal habeas court has

"no power to tell state courts how they must write their opinions."

Coleman v. Thompson, 501 U.S. 722, 739 (1991); see Hodge v.

Mendonsa, 739 F.3d 34, 45 (1st Cir. 2013) (recognizing that "state

appellate   courts       carrying    heavy    caseloads         have   adopted   many

mechanisms to handle their case load expeditiously").

            In    this     case,     the     MAC   made     pellucid      that   the

prosecutorial misconduct claim had its full attention.                     Although

the MAC's rejection was not elaborately reasoned, the pages of the

Commonwealth's brief to which it alluded described in some detail

both the instances of alleged misconduct and the reasons why the

behavior was innocuous.       The brief's analysis closely mirrors what

one would expect of a court addressing the federal issues raised.

It follows that, for habeas purposes, this claim must be deemed to


                                       -18-
have been adjudicated on the merits by the MAC.                 See, e.g., Hodge,

739 F.3d 34, 41-42; Zuluaga v. Spencer, 585 F.3d 27, 31 (1st Cir.

2009).      Our    review    therefore    centers       on   whether    the   MAC's

resolution of the claim constituted an unreasonable application of

Darden.

            We start with the trial justice's pre-trial instruction

to the parties to eschew any reference to the earlier murder trial.

The lawyers were told in substance that, when questioning witnesses

about    prior    testimony,    they    should   use     blander    terms     like

"proceeding."5      Despite this instruction, the prosecutor thrice

referred to the first "trial" while attempting to impeach the

petitioner's medical expert.            These references were isolated and

dispersed through a lengthy cross-examination.                The trial justice

did not believe that they required a mistrial, nor did the MAC

believe that they rendered the trial unfair.

            The    jury     obviously    knew    that    some    sort   of    prior

proceeding took place; the trial transcript contains ubiquitous

allusions to a prior hearing, to prior testimony, and the like —

and many of these allusions were made by defense counsel.                     Given

this context, it seems highly unlikely that three uses of the word



     5
       The record does not contain the trial justice's verbatim
instruction, but the parties seem to be in agreement as to its
substance. This informal interpretation of what the trial justice
said is consistent with the multitude of references in the trial
transcript, not objected to, to a prior hearing and prior
testimony.

                                        -19-
"trial," in a thirteen-day proceeding unadorned by any mention of

the prior trial's nature or outcome, would have altered the jury's

perceptions of the merits of the petitioner's case.               Consequently,

we discern no error — let alone the increment of incorrectness that

habeas relief requires — in the MAC's refusal to vacate the

petitioner's conviction based on these remarks.6 See Donnelly, 416
U.S. at 647 (stating that "a court should not lightly infer

. . . that a jury, sitting through lengthy exhortation," will draw

the most damaging meaning from a prosecutor's remark); United

States v. Lilly, 983 F.2d 300, 307 (1st Cir. 1992) (similar).

                 This leaves the second group of statements, which took

place during the prosecutor's cross-examination of the petitioner's

son.       Some background is necessary.

                 During earlier proceedings, the son had invoked his Fifth

Amendment right against self-incrimination when questioned about

two rifles that belonged to his father.             One of these rifles had

once been left by the petitioner on the victim's bed.                   The son

apparently was concerned that some of his conduct, possibly in

moving      or    hiding   the   rifles,   might   expose   him    to   criminal

prosecution.         Following an in camera hearing, the trial justice

instructed the prosecutor that he was not to ask any rifle-related




       6
       We note that the trial justice twice offered to give a
curative instruction to the jury.    The petitioner's counsel
demurred.

                                      -20-
questions that might implicate the son's privilege against self-incrimination.

            The prosecutor did not violate this proscription.                  His

two rifle-related questions to the son drew no objection.                    They

inquired only as to whether the son knew whether the "rifle on the

bed" incident had occurred.          The witness answered the questions

without invoking the Fifth Amendment.

            Reading   the   record     as    a   whole,   it   is    surpassingly

difficult to see how the posing of these rifle-related questions

constituted    misconduct    at     all.     Manifestly,       then,   the   MAC's

determination      that     these     references      did      not     constitute

prosecutorial misconduct sufficient to warrant setting aside the

petitioner's conviction was not an unreasonable application of

clearly established law.

VI.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                                      -21-